THE     AITCDRNEY            GENERAL
                          OF     TEXAS




                      August 22,    1968

Honorable J. W. Edgar               Opinion No. M-272
Commissioner of Education
Texas Education Agency              Re:   Whether the Rio Grande In-
Austin, Texas                             dependent Rehabilitation
                                          District has authority to
                                          waive all fees and tuition
                                          rates under the provisions
                                          of Article 2675k, Vernon's
                                          Civil Statutes, in order to
                                          be eligible for financial
                                          assistance under Public Law
                                          81-815, Title I, of Public
                                          Law 81-874, and also Title
                                          I of the Elementary and
Dear Dr. Edgar:                           Secondary Education Act.
            In your request for an opinion you state the following:
         "The Rio Grande Independent Rehabilitation
    District (created and operating under Article
    2675k, V.C.S.) has made application to the U.S.
    Department of Health, Education, and Welfare
    (HEW) for federal funds under Title I, Elementary
    and Secondary Education Acts, 1965 and may obtain
    considerable financial assistance also under P.L.
    81-815, Title I of P.L. 81-874. Approval of the
    grants thereunder by H.E.W., however, is stymied
    and is being delayed by reason of the provision
    currently In Section 7(l)(2) of Article 2675k
    which specifically authorizes the rehabilitation
    school district to fix fees and tuition on parents
    of pupils residing In that district.
          "The recent special session of the Legisla-
     ture in 1968was confined to the matter for which
     it was called. Therefore, contemplated attempts
     then to have Section 7(i)(2) amended to cure the
     problem were thwarted. There being only one such
     district created under Article 2675k, it is anti-
     cipated that passage of such proposed amendment

                               - 1315-
Hon. J. W. Edgar, page 2 (M-272)


     in the early part of the-regular session, January
     1969, will be secured unprotested.
         'On July 11, 1968 the Board of Trustees of
    the rehabilitation district ad0pted.a resolution,
    a copy of which we forward herewith, stating in
    effect that it never intended nor does It intend
    in the future to charge such tuition and that
    efforts in January will be exerted to have the
    law amended to cure the impediment involved, to
    satisfy the conditions set out by H.E.W. for
    making the district eligible for the desired
    federal assistance. With letter of transmittal
    dated July 13, the resolution was forwarded to
    H.E.W. We enclose also herewith the response
    received by the district on July 25, 1968 which
    Is self-explanatory.
          “The Board of Trustees of the Rio Grande
     Independent Rehabilitation District, through its
     counsel, has asked me to obtain an opinion from
     the Office of Attorney General on the following
     question:
         “‘Under the facts submitted, does the~re-~
    habilitatlon school district (Rio Grande,I.R.D.)
    legally have authority to provide the assurance
    that such fees and tuition will 'not be charged
    during the useful life of any equipment or
    facilities or of the duration of any program
    which may be acquired or financed wf;thsuch
    funds from the federal government?'
          In the July 25, 1968 letter, H.E.W. requested that
the Rehabilitation District obtain an opinion from the Attorney
General's department on the above quoted question.
          Section 7(i)(2) of Article 2675k, Vernon's Civil
Statutes, provides that the board of directors of a Rehabilitation
District is empowered and required to "Fix such fees and tuition
rates as are deemed necessary to supplement other sources of funds
for maintaining and operating the District in carrying out its
functions, with authority however, to reduce fees and tuition, or
waive these altogether, in cases where the parents or guardians
of trainees are able to pay a portion only or none of such tuition
or fees, in the judgment of the Board of Dfrectors, or in the judg-
ment of an agency created by ,theBoard of Directors to determine
such matters. . . .'

                           -1316-
Hon. J. W. Edgar, page 3 (M-272)


          Generally the powers of anadministrative agency are
derived entirely from legfslative enactment. The agency has
only such powers as are expressly conferred on it by statute
altogether with those necessarily implied from powers and duties
expressly given or Imposed. Although a statute conferring adminis;
trative authority will generally be liberally construed, the agency
must not go beyond the~clear intent of the Legislature. Stauffer.
v. City of San Antonio, 344 S.W.2d 158 (Tex.Sup. 1961); 1 Tex.Jur.
 d b52, Administrative Law, etc., g 6.
           The waiver of tuition and fees by the Board of Directors
of the School District would not bind the successor Board of
Directors unless the statute authorfzes such waiver. We find nothing
in the statute conferring such a power , which is discretionary by
nature and must be exercised anew from year to year with changing
conditions. It is generally held that a school board cannot bind
the board or its members to take anv SDeCified  action on ans aues-
tion which may come before It in the future, Miller v. Alsbaugh,
2 S.W.2d 208 (Mo.App. 1928); Murphy v. City of Cambridge, 342 Mass.
339, 173 N.E.2d 616 (1961); Lath v. DeFigio, 19 Fay. L.J. 12, 9
D&C2d 326.
          Furthermore, in enacting Section 7(i)(2) of Article
2675k, it is clear that the Legislature did not intend for the
Board of Directors of a Rehabilitation District to waive such
tuition and fees from parents or relatives of trainees who are
financially able to pay the same. Unless the statute authorizes
the Board to waive those charges for tuition and fees, the Board
is without power to waive them. We are, therefore, compelled to
answer your question in the negative.
                     SUMMARY
         Under the provisions of Sec. 7(i)(2) of Art.
     2675k, Vernon's Civil Statutes, the Board of
    Directors of the Rio Grande Independent Rehabilita-
    tion District is empowered and required to fix such
    fees and tuition rates as are necessary to supple-
    ment other sources of funds for maintaining and
    operating the District In carrying out its func-
    tions and said Board is not authorized to waive
    such fees and tuition from parents or relatives
    of trainees who are financially able to pay such
    tuition or fees or to waive such charges in the
    future so that such action would be binding on
    successor Boards of Directors.



                           -1317-
Hon. J. W. Edgar, page 4 (M-272)


                                   truly yours,

                                       dW&
                                       C. MARTIN
                                   ney General of Texas

Prepared by Jack Sparks
Assistant Attorney General
APPROVED:
OPINION COMMI!TTEE
Hawthorne Phillips, Chairman
Kerns'Taylor-Co-Chairman
Richard Chot6
Charles Rose
Dyer Moore, Jr.
Alan Minter
A. J. CARUBBI, JR.
Executive Assistant




                             -1318-